COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Chaney and Lorish
              Argued at Virginia Beach, Virginia


              DARONE CORTOIN OWENS
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1055-21-1                                   JUDGE VERNIDA R. CHANEY
                                                                                OCTOBER 11, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                             Christopher Papile, Judge

                               (Joshua A. Goff; Goff Voltin, PLLC, on brief), for appellant.
                               Appellant submitting on brief.

                               Robin M. Nagel, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Following a jury trial in the Circuit Court of the City of Newport News (“trial court”),

              Darone Cortoin Owens (“Owens”) was convicted of malicious wounding, in violation of Code

              § 18.2-51, and use of a firearm in the commission of a felony, in violation of Code § 18.2-53.1. On

              appeal, Owens contends that the evidence is insufficient to support his convictions. Additionally,

              Owens argues that the trial court abused its discretion by admitting a purportedly irrelevant

              photograph of him. For the following reasons, this Court affirms the convictions.

                                                         I. BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

              Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

              (2016)). This Court “regard[s] as true all the credible evidence favorable to the Commonwealth


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
and all fair inferences to be drawn therefrom.” Id. at 473 (quoting Kelley v. Commonwealth, 289

Va. 463, 467-68 (2015)).

       On December 18, 2016, around 6:00 p.m., Goldie Clinton (“Goldie”) and his cousin Shawn

Clinton (“Shawn”) noticed two young African-American males walking near Shawn’s apartment

building in Newport News. When Goldie called Shawn’s attention to the unknown males, one of

the males pulled a pistol from his pocket and shot Goldie in the groin. When Goldie yelled out,

both males shot at him and missed. Then both males shot at Shawn, fatally shooting him in the

head and chest. Goldie hid behind a dumpster in the parking lot and then fled across the street to a

convenience store to seek help. Goldie was taken to the hospital for medical treatment.

       Goldie did not know the two shooters and had never seen them before that day. Goldie

testified that minutes before the shooting, he got a good look at the person who subsequently shot

him when he observed the person walk up to Shawn’s apartment door and when he walked past him

“shoulder to shoulder on the sidewalk.” Goldie got a good look at both shooters when he observed

them talking nearby for about thirty minutes before the shooting.

       Goldie testified that he also got a good look at the shooter at the time of the shooting when

the shooter was directly in front of him, twenty feet away. According to Goldie’s testimony, the

person who shot him “was exactly the same person that [he had] seen earlier that [he] passed on the

sidewalk [and] that was standing at Shawn’s door.” Goldie testified that the person who shot him

was an African-American male wearing a blue jacket with the hood pulled tightly around his face

and “a bush of curly hair coming out the front.”

       Almost a year after the shooting, while Goldie was viewing Facebook, he saw a picture of

the person who shot him. Goldie promptly called the lead detective on the case and informed her

about the shooter’s picture on Facebook. The next day, Goldie met with the detective at the police

station and identified the shooter in a photo lineup. The shooter’s picture was the same picture that

                                                   -2-
Goldie had seen on Facebook. At trial, Goldie recognized and identified Owens as the person who

shot him.

       Over Owens’ objection at trial, the trial court admitted into evidence a photograph showing

Owens wearing a blue jacket with a hood. Owens argued that there was no foundation establishing

that it was “relevant to any material fact in this case.”1 The Commonwealth responded that the

photograph was relevant because Goldie had testified that the shooter wore a blue jacket with a

hood, and the photograph showed Owens wearing a blue jacket with a hood. Although the trial

court overruled Owens’ objection to admission of the photograph, the trial court granted Owens’

request to redact the date from the photograph.

       Goldie acknowledged at trial that he was currently serving a prison sentence. Goldie further

testified that he was a convicted felon with seven felony convictions. At the time of the shooting,

Goldie was participating in a drug court program.

       After the Commonwealth rested, Owens moved to strike the evidence, arguing that Goldie’s

multiple identifications of Owens were insufficient to prove that Owens was the shooter, given that

Goldie did not know Owens and did not identify him for almost a year after the shooting. The trial

court overruled the motion, and the defense rested without presenting evidence.

       During its closing argument, the Commonwealth focused on Goldie’s multiple

identifications of Owens as the shooter, but also noted that the jury would have “a picture of

[Owens] wearing a blue jacket with a hood.” During Owens’ closing argument, defense counsel

asserted that the jury should not credit Goldie’s multiple identifications of Owens as the shooter,

given that Goldie first identified him almost a year after the shooting based on a picture Goldie saw

on social media. Defense counsel then addressed the photograph, asserting that while the jacket

Owens wore in the photograph was “distinctive,” Goldie merely described the shooter’s jacket as


       1
           Owens did not contest that he was the person shown in the photograph.
                                                -3-
blue. Defense counsel contended that if the Commonwealth believed that the jacket shown in the

picture was the same jacket the shooter wore, the Commonwealth would have asked Goldie to

identify the jacket on the stand. Rather, the Commonwealth “manage[d] to find a picture of . . .

Owens wearing something blue.” Accordingly, defense counsel argued that the picture

“corroborated nothing of what Goldie Clinton testified to.”

       The jury convicted Owens of malicious wounding and use of a firearm in the commission of

a felony but acquitted him of murdering Shawn. Owens moved to set aside the verdict, arguing that

the jury’s decision to acquit him of second-degree murder demonstrated that the jury did not believe

beyond a reasonable doubt that he was the shooter, but the trial court upheld the jury’s verdict. This

appeal followed.

                                            II. ANALYSIS

                                  A. Sufficiency of the Evidence

       Owens asserts that the evidence is insufficient because Goldie’s testimony identifying him

as the shooter is the only evidence linking him to the shooting. Owens also asserts that no

reasonable trier of fact could credit this testimony because Goldie was not acquainted with

Owens and first identified Owens almost a year after the shooting. We disagree.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting

Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether

‘any rational trier of fact could have found the essential elements of the crime beyond a

                                                 -4-
reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v.

Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the conviction,

‘the reviewing court is not permitted to substitute its own judgment, even if its opinion might

differ from the conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth,

69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

“Under well-settled principles of appellate review, we consider the evidence presented at trial in the

light most favorable to the Commonwealth, the prevailing party below.” Vay v. Commonwealth, 67

Va. App. 236, 242 (2017) (quoting Smallwood v. Commonwealth, 278 Va. 625, 629 (2009)).

       Goldie testified that he clearly saw the shooter’s face and was able to identify Owens as

the shooter when he saw Owens’ picture on social media, when he selected Owens’ picture from

a photo lineup, and when he saw Owens in person at trial. The jury observed Goldie’s

testimony, considered Owens’ arguments as to why Goldie’s multiple identifications of Owens

were unreliable, and ultimately credited these identifications. “Determining the credibility of

witnesses . . . is within the exclusive province of the [finder of fact], which has the unique

opportunity to observe the demeanor of the witnesses as they testify.” Dalton v. Commonwealth,

64 Va. App. 512, 525 (2015) (alteration in original) (quoting Lea v. Commonwealth, 16 Va. App.

300, 304 (1993)). “When ‘credibility issues have been resolved by the [fact-finder] in favor of

the Commonwealth, those findings will not be disturbed on appeal unless plainly wrong.’”

Towler v. Commonwealth, 59 Va. App. 284, 291 (2011) (quoting Corvin v. Commonwealth, 13

Va. App. 296, 299 (1991)). Owens has not shown that the jury’s findings are plainly wrong or

without evidence to support them, and those findings were sufficient to convict Owens as the

shooter. See Satcher v. Commonwealth, 244 Va. 220, 252-54 (1992) (witness identification

evidence sufficient to sustain conviction); Chavez, 69 Va. App. at 161 (convictions supported by

evidence are not overturned even if the reviewing court might have reached a different result).

                                                 -5-
       Owens also contends—as he did in his post-trial motion to set aside the verdict—that the

jury’s decision to acquit him of murdering Shawn demonstrates that the evidence was

insufficient to prove beyond a reasonable doubt that he shot Goldie. Owens argues that by

acquitting him of Shawn’s murder, the jury must necessarily have found that the evidence—

Goldie’s identification of Owens as one of two shooters responsible for shooting him and Shawn

that evening—was insufficient to prove that Owens was one of the two shooters beyond a

reasonable doubt. Indeed, under the facts of this case, if the jury had found beyond a reasonable

doubt that Owens was one of the two shooters who shot at Goldie and Shawn, Owens would

have been legally responsible for Shawn’s murder. However, Owens’ reliance on this jury’s

acquittal on the murder charge is unavailing because our sufficiency analysis is not a subjective

standard based on the findings made by a particular jury. Rather, it is an objective standard

focused on what a rational jury could have found based on the evidence viewed in the light most

favorable to the Commonwealth. See Vasquez, 291 Va. at 248. Applying that standard, the

evidence that Goldie identified Owens as the person who shot him was sufficient to support

Owens’ convictions.

                                 B. Admission of the Photograph

       Owens further contends that the trial court erred in admitting the photograph of him

wearing a hooded blue jacket. Owens argues that this photograph was not relevant to any

material issue in the case and that the Commonwealth failed to establish the requisite foundation

for its relevance. We review a trial court’s evidentiary rulings under a deferential

abuse-of-discretion standard. See Fields v. Commonwealth, 73 Va. App. 652, 672 (2021). “A

court can abuse its discretion in three ways: (1) by failing to consider a relevant factor that

should have been given significant weight, (2) by considering and giving significant weight to an

irrelevant or improper factor,” and (3) by committing a clear error of judgment while weighing

                                                 -6-
all proper factors. See id. (citing Lawlor v. Commonwealth, 285 Va. 187, 213 (2013)). This

Court will not find an abuse of discretion in an evidentiary ruling unless we find that no

reasonable jurist would have so ruled. See Hicks v. Commonwealth, 71 Va. App. 255, 270

(2019).

          “The proponent of the evidence bears the burden of establishing . . . the facts necessary to

support its admissibility.” Church v. Commonwealth, 71 Va. App. 107, 122 (2019) (quoting

Perry v. Commonwealth, 61 Va. App. 502, 509 (2013)). However, once the proponent satisfies

this threshold, “any gaps in the evidence” go to the jury’s “assessment of its weight rather than

its admissibility.” Id. at 122-23.

          “Generally, ‘[a]ll relevant evidence is admissible’ unless provided otherwise by other

rules.” Jones v. Commonwealth, 71 Va. App. 70, 88 (2019) (quoting Va. R. Evid. 2:402).

“[R]elevance typically presents a low barrier to admissibility.” United States v. Leftenant, 341

F.3d 338, 346 (4th Cir. 2003). Evidence is relevant if it has “any tendency to make the existence

of any fact in issue more probable or less probable than it would be without the evidence.”

Va. R. Evid. 2:401. “The scope of relevant evidence in Virginia is quite broad, as ‘[e]very fact,

however remote or insignificant, that tends to establish the probability or improbability of a fact

in issue is relevant.’” Commonwealth v. Proffitt, 292 Va. 626, 634 (2016) (quoting Virginia

Elec. & Power Co. v. Dungee, 258 Va. 235, 260 (1999)). Indeed, “[e]vidence is relevant if it has

any logical tendency, however slight, to establish a fact at issue in the case.” Cousins v.

Commonwealth, 56 Va. App. 257, 271 (2010) (emphasis added) (quoting Ragland v.

Commonwealth, 16 Va. App. 913, 918 (1993)).

          Owens does not dispute that the shooter’s identity is a fact-in-issue. Goldie testified that

the shooter was a light-skinned Black male wearing a hooded blue jacket. To establish that the

photograph at issue was relevant to this testimony, the Commonwealth proffered to the trial court

                                                  -7-
that it was a photograph of Owens depicting “a lighter-skinned Black male wearing a blue jacket

with a hood.” Owens argues on appeal that this proffered foundation was insufficient to

establish the photograph’s relevance because the Commonwealth failed to establish when the

photograph was taken and that it was taken on or near the date of the shooting.2 This Court

concludes that these gaps in the evidence go to the weight of the photographic evidence, not to

its admissibility. See Church, 71 Va. App. at 122-23. Had there been evidence that Owens

never wore clothing describable as a hooded blue jacket, such evidence would be relevant

because it would tend to decrease the probability that Owens was the shooter in the hooded blue

jacket. Similarly, the photograph of Owens wearing a hooded blue jacket is relevant because

proof that Owens at some point wore a hooded blue jacket increases the probability—however

slightly—that Owens was the shooter in the hooded blue jacket. See Walker v. Commonwealth,

258 Va. 54, 68 (1999) (“Every fact, however remote or insignificant, that tends to establish the

probability or improbability of a fact in issue, is factually relevant and admissible.” (citing

Epperly v. Commonwealth, 224 Va. 214, 230 (1982))).3




       2
           Owens also argues on appeal that (i) the Commonwealth’s proffered foundation was
insufficient to establish the photograph’s relevance because the Commonwealth failed to
establish when the photograph was posted on social media and when the investigating officer
retrieved the photograph from social media; (ii) Goldie’s description of the shooter’s clothing
was extremely vague; and (iii) Goldie did not identify Owens’ outfit in the photograph as the
same outfit he saw on the day of the shooting. However, Owens did not raise these arguments in
the trial court. Therefore, this Court will not consider these arguments on appeal. See Rule
5A:18.
       3
           In support of its conclusion that the photograph of Owens is not relevant, the
concurrence attempts to distinguish the facts in Walker and Epperly from the instant case.
However, there is no basis for limiting the holdings in those cases to their facts. Even if the fact
that Owens wore a hooded blue jacket is more remote, less significant, and has less tendency to
prove a fact-in-issue than the evidence at issue in Walker and Epperly, this does not render the
photograph of Owens irrelevant. Some relevant evidence may be so remote or so insignificant
that its slight probative value is outweighed by its prejudicial effect, but Owens did not object to
the photograph on these grounds.
                                                  -8-
       The concurrence acknowledges that the standard for relevant evidence is low, but

contends that the photograph at issue is not relevant because it has no “tendency to demonstrate

that Owens was the shooter.”4 The concurrence arrives at this result by (i) recharacterizing the

photograph as showing Owens in a “dark-colored camouflage coat[] with [a] hood[]” and

(ii) arguing that this description “at best, marginally matches Goldie’s very generic description of

a ‘blue jacket with a hood.’” But Owens’ relevance objection in the trial court did not include

any alleged discrepancy between the hooded blue jacket described by Goldie and the garment

depicted in the photograph. Nor did Owens argue to the trial court that a garment described as a

“blue jacket with a hood” was so generic that it was irrelevant that Owens was photographed

wearing a garment that matched that description. Owens’ sole objection at trial was that the

photograph was not relevant because its creation date was unknown.

       Although uncertainty about the timing of the photograph decreases the photograph’s

slight effect on the probability that Owens was the shooter in the hooded blue jacket, such

uncertainty does not render the photograph irrelevant to this fact-in-issue. Because the

photograph of Owens is relevant and Owens did not object that its admission was more

prejudicial than probative, the trial court did not abuse its discretion in admitting the photograph.

                                         III. CONCLUSION

       For the foregoing reasons, this Court affirms Owens’ convictions for malicious wounding

and use of a firearm in the commission of a felony.

                                                                                             Affirmed.




       4
        Although the concurrence would hold that the photograph is not relevant, the
concurrence contends that any error in admitting the photograph was harmless. At oral
argument, the Commonwealth conceded that if the admission of the photograph was error, it was
not harmless error.
                                              -9-
Lorish, J., concurring in the judgment.

       I join the majority in affirming the conviction below, but I write separately with respect

to the assignment of error challenging the trial court’s decision to admit the undated photograph

of Owens into evidence. Relevant evidence is “evidence having any tendency to make the

existence of any fact in issue more probable or less probable than it would be without the

evidence.” Va. R. Evid. 2:401. This standard is low, as the phrase “any tendency” necessarily

suggests, and as our caselaw confirms.

       Sergeant Comer testified at trial that he found the photograph in question on Owens’s

public Facebook page. He further testified that he recognized the person on the right as Owens

and he also identified the person on the left (a man not otherwise mentioned at trial). In the

photograph, this other man is “flipping off” the camera with both hands. Both Owens and the

other man are wearing matching dark-colored camouflage coats with hoods.




                                               - 10 -
        The majority opinion concludes the photograph was relevant because the victim, Goldie,

testified that the shooter wore “a blue jacket with a hood.” Goldie did not testify that he

recognized the jacket in the photograph as the one the shooter was wearing, or that this was the

image he saw on Facebook (almost a year later) that led him to identify Owens as the shooter in

the first place. Nor did the Commonwealth make these arguments.

        Even under the lowest relevancy bar, I have difficulty concluding that the evidence

presented here—that Owens, at some point in his life, wore a piece of clothing that, at best,

marginally matches Goldie’s very generic description of a “blue jacket with a hood”—has any

tendency to demonstrate that Owens was the shooter.5 Rather than stretch the notion of

relevance so thin that it disappears entirely, I would find that any error in admitting the evidence

was harmless.6

        Where no constitutional issue is raised, the court “determine[s] whether there has been a

fair trial on the merits and whether substantial justice has been reached” by deciding “whether

the alleged error substantially influenced the jury.” Commonwealth v. Kilpatrick, ___ Va. ___,


        5
          At trial, Owens argued that the photograph should not be admitted because it lacked a
date and also because there was insufficient evidence it was “relevant to any material fact in this
case” and did not “make it more or less likely that Darone Owens committed any of these four
offenses.” The majority cites two cases for the proposition that “[e]very fact, however remote or
insignificant, that tends to establish the probability or improbability of a fact in issue, is factually
relevant and admissible.” Both are easily distinguished. In Walker v. Commonwealth, 258 Va.
54, 68 (1999), the language quoted by the majority relates to the admission of a cartridge that
came from the same firearm as seven cartridge cases recovered at the scene of a murder, where
the cartridge was found only three to four months after the murder. Similarly unpersuasive is
Epperly v. Commonwealth, 224 Va. 214, 230 (1982), which affirmed that evidence of the
victim’s “good character and peaceable nature” was relevant to demonstrate the unlikelihood that
the victim “would take her own life, flee, or fall victim to accidental death because of some
dangerous habit or practice.”
        6
         The Commonwealth “conceded” at argument that an error in admitting the photograph
would not be harmless. But because we are not bound by a party’s concession of law, see
Butcher v. Commonwealth, 298 Va. 393 (2020), this remark only reflects the very limited
evidence the Commonwealth introduced to prove that Owens was the shooter here—indeed the
only other evidence was Goldie’s eyewitness identification.
                                             - 11 -
___ (Aug. 4, 2022) (alteration in original) (quoting Haas v. Commonwealth, 299 Va. 465, 467

(2021)). “If it did not, the error is harmless.” Id. at ___. We must consider “the potential effect

of the excluded evidence in light of all the evidence that was presented to the jury.” Id. at ___.

       Here, the jury was presented with the victim’s live testimony identifying Owens in the

courtroom as the shooter. The victim also previously identified Owens in a photo lineup. It is

worth noting that “there is almost nothing more convincing than a live human being who takes

the stand, points a finger at the defendant, and says ‘That’s the one!’” Watkins v. Sowders, 449

U.S. 341, 352 (1981) (Brennan, J., dissenting) (quoting E. Loftus, Eyewitness Testimony 19

(1979)). And it is “[b]ecause eyewitness identification is so persuasive to jurors” that

“eyewitness ‘[m]isidentification is widely recognized as the single greatest cause of wrongful

convictions in this country.’” Watson v. Commonwealth, 298 Va. 197, 209 (2019) (quoting State

v. Henderson, 27 A.3d 872, 885 (N.J. 2011) (alteration in original)). Indeed, I have previously

detailed the due process concerns inherent to suggestive witness identifications. See, e.g.,

Walker v. Commonwealth, 74 Va. App. 475, 508-30 (2022) (Lorish, J., concurring in part and

dissenting in part). But on appeal, Owens has not raised any challenge to Goldie’s identification

of him as the shooter. Given the singular persuasiveness of eyewitness testimony, I must

conclude the error in admitting the photograph was harmless under our precedent.7




       7
         See, e.g., Satcher v. Commonwealth, 244 Va. 220, 256 (1992) (“While other evidence
support[ed] all the convictions in this case, [a victim’s] in-court identification of [the defendant]
was sufficient alone to establish him as her assailant.”); Henry v. Commonwealth, 211 Va. 48, 52
(1970) (“If the jury accepted [the in-court identifications], which it did in fact accept, the jury
was warranted in finding Henry guilty.”).
                                                 - 12 -